 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3531 Page 1 of 12




1
     Christopher J. Reichman SBN 250485
     Justin Prato SBN 246968
2    PRATO & REICHMAN, APC
3    8555 Aero Drive, Suite 303
     San Diego, CA 92123
4
     Telephone: 619-886-0252
5    Email: JustinP@prato-reichman.com
6
     Attorneys for Plaintiff
7    and the Proposed Class
8

9
                              UNITED STATES DISTRICT COURT
10
                           SOUTHERN DISTRICT OF CALIFORNIA
11

12
     KENNETH J. MOSER, individually and on Case No.: 17-cv-1127-WQH-KSC
13
     Behalf of All Others Similarly Situated,
14                                            PLAINTIFF’S REPLY TO
15          Plaintiff,                        DEFENDANT HEALTH
      vs.                                     INSURANCE INNOVATION S
16
                                              OPPOSITION TO MOTION FOR
17
     HEALTH INSURANCE INNOVATIONS, CLASS CERTIFICATION
18   INC., et. al.,
19                                            Honorable William Q. Hayes
                    Defendants.               Motion Date: January 7, 2019
20

21
                                                              NO ORAL ARGUMENT
22                                                            UNLESS REQUESTED BY
23                                                            THE COURT
24

25

26

27

28



                                                        i
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3532 Page 2 of 12




1

2                                         I. INTRODUCTION
3            This reply is filed by Plaintiff, Kenneth Moser, (“Plaintiff” or “Moser”) in
4    support of Plaintiff’s Motion for Class Certification and to refute the arguments
5    presented by the Defendant Health Insurance Innovations (“HII”) in its opposition
6    brief. For the reasons discussed in this motion and the briefing in Defendants’
7    improper late-filed Motion to Deny Certification, the Court should certify a class.
8

9                                            II. ARGUMENT
10   A. Defendants Arguments under Bristol-Myers Squibb Co. v. Superior Court of
11   California are tardy, not on point and that case does not apply in this situation.
12           Defendant HII tries to raise a jurisdictional challenge at this late phase based
13   on Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773
14   (2017) (“BMS”). Defendant HII filed their one allowed jurisdictional challenge in
15   a motion to dismiss on July 21, 2017. [Dckt. No. 21]. But BMS was decided on
16   June 19, 2017 and was the subject of considerable legal press discussion. Federal
17   Rule of Civil Procedure 12(g)(2) bars HII from making another motion attempting
18   to raise a jurisdictional challenge that was available to them at the time they made
19   their Rule 12 motion. HII has waived further bites at this apple.
20           Defendant also seriously misconstrues the scope and holding of BMS. BMS
21   was a state court action involving consolidated mass tort claims, wherein some of
22   the named plaintiffs were California residents and the majority were from other
23   states. The Supreme Court expressly did not address federal court jurisdiction nor
24   Rule 23 federal class actions which involved unnamed plaintiffs. Id. at 1783-84,
25   and at 1789 n.4 ( Sotomeyer,J. dissenting). The defense bar has since tried to
26   extend BMS to class actions even though the jurisdictional requirements of named
27   an unnamed class members under Rule 23 is long settled law.
28



                                                        -1-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3533 Page 3 of 12




1            The vast majority of District Courts, with the exception of the Northern
2    District of Illinois, have declined to extend the BMS holding to unnamed class
3    members in Rule 23 cases. In Micheal Knotts v Nissan North America, Inc., --
4    F.Supp.3d --, 2018 WL 4922360 (D. Minn. Oct. 10, 2018), Judge Susan Nelson
5    surveyed the various post-BMS rulings in a motion hearing addressing the same
6    BMS argument presented here. She stated, “[defendant] relies upon a line of cases
7    from the Northern District of Illinois . . . Outside of that district court, however,
8    very few courts have extended BMS to unnamed class members, and one of the
9    cases addressed the issue only briefly in a footnote.” Id., at *13.
10           The Southern District of California has already ruled against the BMS
11   argument raised here. In Re Morning Song Bird Food Litigation, Case No. 12-cv-
12   1592-JAH-AGS, 2018 WL 1382746, at *5 (S.D. Cal., Mar. 19, 2018). Judge
13   Houston ruled, like most other District Courts, that BMS is limited to mass torts
14   and does not upset all the long settled law involving Rule 23 unnamed plaintiffs.
15   Id., at *5 (internal quotation and citation omitted).
16           Judge Houston and the judges in the large majority of District Courts are
17   correct not to extend BMS beyond mass torts where all plaintiffs are named
18   plaintiffs because federal courts have long assumed jurisdiction over nationwide
19   classes with unnamed out-of-district plaintiffs. See, e. g., United States v. Will, 449
20   U.S. 200, 101 S.Ct. 471, 66 L.E.2d 392 (1980); Califano v. Yamasaki, 442 U.S.
21   682, 701-03, 99 S.Ct. 2545, 2558-59, 61 L.Ed.2d 176 (1979); McClure v. Harris,
22   503 F.Supp. 409, 415 (N.D.Cal.1980); Philadelphia Elec. Co. v. Anaconda
23   American Brass Co., 43 F.R.D. 452 (E.D.Pa.1968). Extension of BMS to Rule 23
24   class actions would overruled decades of precedent and common practice. The
25   Supreme Court cannot be imagined to have made such a sweeping change without
26   a far more clear and conspicuous overruling of prior precedent.
27           Furthermore, the argument would also render Rule 23 near meaningless.
28   The procedural benefits to class actions, namely to aggregate multiple similar

                                                        -2-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3534 Page 4 of 12




1    claims, would become negligible and balkanized state by state. It is not surprising
2    that the courts have declined to gut Rule 23 by extending BMS to class actions.
3    This Court should also decline Defendant’s invitation.
4

5    B. “Fail Safe does not exist in the Ninth Circuit, and is not in issue here.
6            The Ninth Circuit has never denied class certification for the so-called “fail-
7    safe” class definition issue, and has made rulings that both explicitly and impliedly
8    deny that there is any such issue. The only published Ninth Circuit ruling
9    expressly states that a truly “fail-safe” class definition is effectively impossible in
10   real world litigation. Vizcaino v. U.S. District Court for the Western District of
11   Washington, 173 F.3d 713, 722 (9th Cir. 1999)(“Vizcaino”), amended, 184 F.3d
12   1070 (9th Cir. 1999) (joining Fifth Circuit in rejecting the fail-safe logic).
13   Vizcaino notes that the fail-safe argument fails because it is implicit in a class
14   definition that the class members are persons “who claim” the defined violation.
15   As, the Ninth Circuit recently noted, “our circuit’s caselaw appears to disapprove
16   of the premise that a class can be fail-safe.” Melgar v. CSK Auto, Inc., 681
17   Fed.Appx. 605, 606 (9th Cir. 2017) (unpublished). This comports with the
18   holdings of Vizcaino and every other Ninth Circuit ruling, which recognize the
19   theoretical possibility that a class could be “fail-safe”, but discount it as a real
20   world problem. Furthermore, Plaintiff in this case explicitly added the language
21   “who claim” thereby eliminating any such issue by making the implicit explicit.
22   There is no fail safe issue and fail safe does not exist in the Ninth Circuit.
23

24   C. All of the elements of Rule 23(a) and (b)(3) are met in this case.
25   1. Numerosity & Manageability
26           Defendants raise no attack on Numerosity or Manageability.
27   2. Typicality
28



                                                        -3-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3535 Page 5 of 12




1            Defendant HII’s arguments to typicality in the instant motion parrot their
2    improperly expanded briefing in their late-filed motion to deny class certification.
3    [Dckt. No. 104]. Plaintiffs have already addressed these arguments at length in
4    their opposition to this improper motion. [Docket No. 119]. The argument below
5    summarizes this prior briefing.
6            While Defendants try to distract the Court from their massive illegal
7    telemarketing campaign and FTC and insurance commissioner problems by
8    slinging weak mud at Mr. Moser, they don’t mention any actual defense that any
9    of their accusations are remotely relevant to. Defendants rely almost entirely on
10   securities law cases which have a special statutory defense not present in the
11   TCPA, and a case which makes an improper analogy to securities law cases
12   without recognizing the statutory difference. See, Hanon v. Dataprods. Corp., 976
13   F.2d 497 (9th Cir. 1992) (securities law); Nghiem v. Dick’s Sporting Goods Inc.,
14   318 F.R.D. 375 (C.D. Cal. 2016) (improper analogy to securities law). On the
15   other hand, Plaintiffs cite to the seminal case on point, in which Judge Easterbrook
16   repudiated any “professional plaintiff” argument and even had the foresight to state
17   the difference between normal statutes and the securities statute with its special
18   built-in defense. Murray v. GMAC Mortg. Corp., 434 F.3d 948, 954 (7th Cir.
19   2006).
20           And these kind of petty ginned-up creditability issues have been seriously
21   disapproved of by other courts. “Serious challenges to typicality and adequacy
22   must be distinguished from petty issues manufactured by defendants to distract the
23   judge from his or her proper focus under Rule 23(a)(3) and (4) on the interests of
24   the class. None of the laughably alleged creditability issues Defendant’s raise are
25   remotely relevant to any defense.” CE Design Ltd. v. King Architectural Metals,
26   Inc., 637 F.3d 721, 728(7th Cir. 2011) (“CE Design”); see also, Harris v. Vector
27   Mktg. Corp., 753 F. Supp. 2d 996, 1015(N.D. Cal. 2010) (“Harris”) (“There is
28   ‘inadequacy only where the representative's credibility is questioned on issues

                                                        -4-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3536 Page 6 of 12




1    directly relevant to the litigation or there are confirmed examples of dishonesty,
2    such as a criminal conviction for fraud.”).
3            There simply is no creditability issue in this case and therefore, as proven in
4    Plaintiff’s Motion for Class Certification the Typicality element is met.
5

6    3. Commonality
7            Defendants’ attack on Commonality is incomprehensible. Defendants argue
8    that because an inquiry for Mr. Moser’s case into agency must reach both HII and
9    its sales agents (e.g., Donisi Jax, Inc.) and their junk call vendors that somehow
10   this defeats commonality. It is exactly the opposite. Commonality has to do with
11   the claims of the class members, not the relationships of the Defendants.
12           The evidence concerning HII’s relationship between itself and its sales
13   agents, and then those sales agents and their vendors would be exactly the same
14   whether the case was limited to Mr. Moser or includes the nationwide class since
15   the agency facts at issue are between the defendants and their agents, not the
16   outward facing conduct towards the victims. The victims all suffered the same
17   harm and are making the same common claims and whether and how agency
18   liability applies is the same for all of them. And even if there were slight relevant
19   differences, the facts do not need to be precisely identical to be common to the
20   class, indeed, “[t]he existence of shared legal issues with divergent factual
21   predicates is sufficient”. See, Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th
22   Cir.1998). Additionally, the different agency arguments between HII and others
23   also is why there are proposed sub-classes, and Defendants point to no law that
24   states multiple sub-classes cannot be prosecuted in a single litigation.
25           Defendants’ attack on commonality is unpersuasive, and in fact proves how
26   common the claims really are in this case and therefore, Commonality is met.
27

28   4. Adequacy

                                                        -5-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3537 Page 7 of 12




1            Once again Defendant’s rely on some generalized creditability attack to
2    claim that Moser is not adequate to represent the class. As explained above, the
3    Defendants’ creditability attacks are unfounded and unsupported, and again, the
4    Defendants do not point to any actual defense that any of their allegations would
5    be relevant too.
6            Defendants’ credibility issues are ginned-up. They raise Mosers alleged tax
7    issues, without also explaining that these issues stem from Moser being a victim of
8    identity theft. [See, Depo. of Moser, Dckt No. 104-1, p. 72, ln. 20 to p. 73, ln. 21;
9    see also, San Diego County Criminal Case No. SCD215609 (naming Mr. Moser
10   and others as victims in a restitution order)]. Defendants try to say Moser lied at
11   his deposition, when what they point to is some minor issue only caused because
12   counsel did not ask a follow up question, and is the same kind of frivolous
13   nonsense disapproved of by CE Design. Defendants also go on about Moser’s use
14   of an alias while investigating who was making the calls. Despite their unfounded
15   claims, Defendants have not pointed to a single statute, law, regulation or anything
16   that bars alias in a phone call with a telemarketer, while Plaintiffs have provided
17   numerous examples of government agents and volunteer senior citizens helping the
18   FBI doing the exact same thing for the exact same reason. [See, Plaintiffs Motion
19   to Certify Class, Req. for Jud. Notice, Ex. 33, p. 20].
20           Finally, as also explained in greater detail in the opposition to the Motion to
21   Deny Certification, there simply is no professional plaintiff defense, so
22   Defendants’ reliance on this issue is misplaced. Murray v. GMAC Mortg. Corp.,
23   434 F.3d 948, 954 (7th Cir. 2006) (“Murray”); Gordon v. Virtumundo, 575 F.3d
24   1040 (9th. Cir. 2009) See, e.g., Sandusky Wellness Center, LLC v. MedTox
25   Scientific, Inc., 250 F.Supp.3d 354, 360 (D. Minn. 2017); Cunningham v. Rapid
26   Response Monitoring Services, Inc., 251 F.Supp.3d 1187, 1194-95 (M.D. Tenn.
27   2017); Physicians Healthsource, Inc. v. Doctor Diabetic Supply, LLC, 2014 WL
28   736625, *7 (S.D. Fl. 2014; Charvat v. Travel Services, 110 F.Supp.3d 894, 899

                                                        -6-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3538 Page 8 of 12




1    (N.D. Ill. 2015); Van Patten v. Vertical Fitness, 2013 WL 12069031, *9 (S.D. Cal.
2    2013) (a different order in same case reversed and remanded on other grounds in
3    Van Patten v. Vertical Fitness Group, 847 F.3d 1037 (9th Cir. 2017)); Mey v.
4    Venture Data, LLC, 245 F.Supp.3d 771, 783-84 (N.D.W.V. 2017); Johansen v.
5    One Planet Ops, Inc., 2018 WL 1558263, *3-4 (S.D. Ohio 2018).
6            Again, there simply is no creditability issue or any special defense issue in
7    this case and therefore Adequacy is met.
8

9    5. Predominance
10           Defendants argument is that individual issues will predominate because of
11   the defense of “consent”. First, Defendants are trying to confuse this Court, there
12   is no “consent” defense, for the TCPA ‘consent’ must be prior express written
13   consent, meaning given in writing before the call, and expressly stating agreement
14   to receive autodialed or prerecorded calls from a specifically named party. 47
15   C.F.R. § 64.1200(f)(8), Satterfield v. Simon & Schuster, Inc., 596 F.3d 946, 955
16   (9th Cir. 946) (reaching same definition requirements before FCC promulgated
17   rule in (f)(8)). Thus, Defendants arguments about consent and predominance are
18   pure smokescreen. Defendants can either provide a prior express written consent or
19   they cannot (and they have not provided any hint of one as to Mr. Moser). Since
20   the rule defines prior express written consent carefully, there is no real inquiry
21   needed into the facts of any consent defense.
22           Furthermore, as stated above, Defendants have not provided one iota of
23   evidence that prior express written consent is even in issue. If they had a written
24   consent, they could have easily proffered the writing. Proffering evidence
25   regarding possible affirmative defense issues to class certification is unequivocally
26   the burden of Defendants. True Health Chiropractic, Inc. v. McKesson Corp., 896
27   F.3d 923, 932 (9th Cir. 2018); Van Patten v. Vertical Fitness Group, 847 F.3d
28   1033, 1044 (9th Cir. 2017); Bee, Denning, Inc. v. Capital All. Grp., 310 F.R.D.

                                                        -7-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
 Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3539 Page 9 of 12




1    614, 629 (S.D. Cal. 2015); Caldera v. American Medical Collection Agency, 320
2    F.R.D. 513, 519 (C.D. Cal. 2017). As in the above cases, Defendants here rely on
3    vague speculation unsupported by any evidence and their speculation should be
4    similarly dismissed from this class certification determination. There are no issues
5    for Predominance based on actual evidence and therefore, this element is met.
6

7    6. Superiority
8            As was argued I Plaintiff’s initial moving papers, and the Opposition to
9    Defendants improper Motion to Deny Class Certification, class action is the
10   superior method for adjudication in this case. Once again, the Defendants
11   primarily rely on Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180 (9th Cir.
12   2001) (“Zinser”). Again, Zinser does not stand for the proposition that if a class
13   representative has a large amount of damages that class action is inferior. Zinser
14   deals only with all of the class members have large claims. Id. at 1191-1192.
15   Defendants provide no evidence as to what the average level of harm is, let alone
16   the harm to all class members.
17           The maximum recovery under the TCPA is $500 per call, and may be
18   trebled if a willful violation is proven. 47 U.S.C. § 227(b)(3)(B-C) . This is
19   nowhere close to the $50,000 alleged for each and every class member in Zinser.
20   Moser has no idea how many calls Defendants placed to each class member.
21   Defendants have not produced any evidence of how many calls they made to each
22   phone number of potential class members. And if they want to rebut plaintiff’s
23   superiority showing in his moving papers with this argument, the burden rests on
24   them to produce evidence to support this defense. See, Bridging Communities Inc.
25   v. Top Flite Fin. Inc., 843 F.3d 1119, 1125 (6th Cir. 2016), cert. denied, ––– U.S. –
26   –––, 138 S.Ct. 80, 199 L.Ed.2d 25 (2017) (“We are unwilling to allow such
27   ‘speculation and surmise to tip the decisional scales in a class certification ruling”).
28   And if Defendants are correct that other class members received only a few calls, it

                                                        -8-
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3540 Page 10 of 12




1    actually supports Plaintiffs position that this is just the sort of “negative value”
2    case which is neatly suited to class action superiority.1
3             Furthermore, in this case there is a very large factor that greatly supports
4    superiority and certification: all of the claims can be easily determined by one set
5    of evidence in the Defendants possession. In fact in Defendants’ heavily cited
6    Leyva v. Medline Industries Inc., 716 F.3d 510 (9th Cir. 2013) (“Leyva”) case one
7    of the major reasons that the court certified the class was that the defendant in that
8    labor case had computer records that made determining the damages for each
9    employee class member readily available. Leyva, supra, 716 F.3d at 515. The
10   same logic applies here. Defendants’ phone records and other records will easily
11   identify the phone numbers called and the number of times called, making the
12   identification of class members and calculation of the damages straightforward.
13   While Defendants have balked at providing the entire set of call records for all
14   class members in the preliminary class discovery phase, they do not dispute that
15   they have such records and have already produced the 1,888,272 list of numbers
16   called and ‘warm-transferred’ by lead agents working for them. The fact that the
17   defendants are the repository of the essential records is a very strong factor
18   showing that a consolidated action dealing with the evidence one time instead of
19   thousands is far superior.
20            Furthermore, Defendants’ heavily cited Haynes v. Logan Furniture Mart,
21   Inc., 503 F.2d 1161, 1165 (7th Cir. 1974) (“Haynes”) case supports superiorty.
22   Haynes held that a major point in favor of certification had to do with individuals
23   incentives to bring claims forward. Haynes supra, 503 F.2d at 1165. (“the
24   improbability that large numbers of class members would possess the initiative to
25

     1
26     We know that Defendant Donisi-Jax has an internal ‘do-not-call list’ of 1,888,272 numbers and they have testified
     that the list is generated when people called ask them not to call anymore. [See, Plaintiffs Motion to Certify Class,
27   Decl. of Prato thereto, ¶¶ 36-37, Ex. 18 thereto]. We can reasonably infer that most of the 1,888,272 people on this
     list were only called once or twice before being put on the list and have relatively small damages. As Defendants’
28   and their primary case relied on admit, negative value suits weigh heavily in favor of class certification. Zinser,
     supra 253 F.3d at 1191

                                                        -9-
     ________________________________________________________________________________________________________

                                             REPLY TO OPPOSITION - HII
Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3541 Page 11 of 12




1    litigate individually”). The case at bar is a TCPA case concerning junk
2    telemarketing calls. It cannot be doubted that literally everybody’s phone receives
3    unwanted junk telemarketing calls, yet only a tiny sliver of people ever file even a
4    small claims suit. Defendants cannot dispute this, their entire argument is that
5    Moser suing for junk calls is what makes him different from most people. While
6    telemarketing is considered a scourge on our phone system, realistically, most
7    people suffer the annoyance but never pursue action. As the Haynes court says
8    classing multiple individual claims that protect interests that otherwise would go
9    unprotected because of the costs of litigation is a hallmark of superiority.
10             Based on the above and arguments in other filings, the Superiority element
11   is met.
12

13                 III. ADDITIONAL PLAINTIFFS, LEAVE TO RE-FILE
14           Despite the overwhelming legal authority above, should the Court have
15   concerns with Moser as the class representative, Plaintiff requests that the Court
16   allow Plaintiff to amend the case and add two additional plaintiffs, one of whom
17   has never previously filed a TCPA claim.
18

19                                         III. CONCLUSION
20           As argued in previous filings and as further supported by this reply all of the
21   class factors under Rule 23(a) and (b) are met in this case and Plaintiff’s motion for
22   certification should be granted.
23

24
     DATED: December 31, 2018                                PRATO & REICHMAN, APC

25                                                           /s/Justin Prato, Esq.
26                                                           By: Justin Prato, Esq.
                                                             Prato & Reichman, APC
27
                                                             Attorneys for Plaintiff KENNETH J.
28                                                           MOSER, and the putative class.

                                                        - 10 -
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
Case 3:17-cv-01127-WQH-KSC Document 127 Filed 12/31/18 PageID.3542 Page 12 of 12




1
                                 CERTIFICATE OF SERVICE
     I hereby certify that the above and foregoing instrument as well as all attached
2    documents were served upon all counsel of record in the above entitled and
3    numbered cause on the date listed below.
4

5            __X__ Via ECF
6

7    Barton H. Hegeler BartonHegeler@hegeler-anderson.com, msutton@hegeler-
8    anderson.com, slusby@hegeler-anderson.com, stormanderson@hegeler-
     anderson.com
9

10   Chad R Fuller chad.fuller@troutmansanders.com,
     annajane.zarndt@troutmansanders.com, justin.brandt@troutmansanders.com,
11
     lauren.harper@troutmansanders.com, lori.dawson@troutmansanders.com
12

13
     Garry W. O'Donnell           garry.odonnell@gmlaw.com, jaye.keckeis@gmlaw.com
14
     Dariel Abrahamy            Dariel.Abrahamy@gmlaw.com
15
     Jennifer L. Meeker         jmeeker@nossaman.com, mshibata@nossaman.com
16

17   Robert S Crowder rcrowder@tresslerllp.com, jpatterson@tresslerllp.com,
18
     LADocket@tresslerllp.com

19   Virgina Flynn           Virginia.Flynn@troutmansanders.com
20

21
     DATED: December 31, 2018                                PRATO & REICHMAN, APC
22

23
                                                             /s/Justin Prato, Esq.
24                                                           By: Justin Prato, Esq.
25                                                           Prato & Reichman, APC
                                                             Attorneys for Plaintiff
26
                                                             KENNETH J. MOSER
27                                                           and the putative class.
28



                                                        - 11 -
     ________________________________________________________________________________________________________

                                        REPLY TO OPPOSITION - HII
